Order, Supreme Court, New York County (Helen Freedman, J.), entered April 25, 2003, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
In this class action to recover overcharges, the terms of the agreements were not ambiguous. Reasonably interpreted (see Uribe v Merchants Bank of N.Y., 91 NY2d 336, 341 [1998]), those terms sustain defendants’ position that the issue period of the directories could be extended for up to six months, either before or after the date of publication. Furthermore, the claim for unjust enrichment is not supportable where the contract language governs the dispute (Clark-Fitzpatrick, Inc. v Long Is. R.R. Co., 70 NY2d 382 [1987]). Finally, there is nothing inequitable about defendants retaining advertising fees resulting from an agreement that plaintiffs had freely entered into. Concur—Buckley, P.J., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.